DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 5-6, 8, 10, 12-13, 16-20 are allowed.

Claims 4, 7, 9, 11, 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 7, 9, 11, 14-15  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “…the annotation indicating a positive integrity verification result…”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 7 recites “…the resource creation request to impose an integrity check on the resource creation request…”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 9 recites “…to indicating the positive integrity verification result for the package…”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 11 recites “…wherein the signature is detected as…”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

a content of the chart was tampered with…”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 15 recites “…handling the variations in object packaging and deployments…”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to preventing unauthorized helm-based application package deployment and resource changes in K8s clusters.


Dhamdhere et al (Pub. No. US 20190065323); “Containerized Application Snapshots”;

-Teaches container cluster service analyzes and validates the received request…to determine that the request is for a new snapshot…and that the user making the request is authorized to access objects related to the snapshot operation…see par. 38-40.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436